DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/943,831 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-5,11 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2,11 and 16 recites the following limitation: “the indicator comprises the hash algorithm and a nonce, and the hash is further generated based on the indicator, nonce, and EID of the mobile device.” Nothing in the specification discloses the indicator comprises the hash algorithm and nonce. The specification discloses See ¶0103, the TEID is generated based on an indicator of a hash algorithm, a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10771943. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent discloses using TEID value can be sent to a mobile operator through an application on the device that communicates with an operator server. When the operator requests the preparation of an eSIM profile for download, it associates the TEID with the profile. the eSIM profile is associated with a data plan for the mobile device for accessing a mobile network operated by a mobile network operator. 
However, the instant application claims 1, fails to disclose generating, by the mobile device, a temporary EID (TEID) based on an indicator of a hash algorithm, a nonce, and a hash generated using the hash algorithm, wherein the hash is generated based on the indicator, nonce, and EID of the mobile device; and subscription credentials for accessing the mobile communications network operated by the mobile network operator in accordance with the data plan, the subscription credentials provided based in part on a verification of the hash contained in the TEID stored in the data store to a hash generated using the indicator and nonce contained in the stored TEID and the device's EID received over the secure communications channel
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 7, Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent discloses using TEID value can be sent to a mobile operator through an application on the device that communicates with an operator server. When the operator requests the preparation of an eSIM profile for download, it associates the TEID with the profile. the eSIM profile is associated with a data plan for the mobile device for accessing a mobile network operated by a mobile network operator. 
However, the instant application claim 7, fails to disclose accessing, from a data store, the TEID, wherein the TEID is generated based on an indicator of a hash algorithm, a nonce, and a hash generated using the hash algorithm
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 8-11, the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 7-10  of patent no. 10771943, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-10 of patent 10771943 discloses similar scope of invention.
Regarding claim 12, Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent discloses using TEID value can be sent to a mobile operator through an application on the device that communicates with an operator server. 
However, the instant application claim 12, fails generating, by the mobile device, a temporary EID (TEID) based on an indicator of a hash algorithm, a nonce, and a hash generated using the hash algorithm, wherein the hash is generated based on the indicator, nonce, and EID of the mobile device;
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 13-20 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 12 and 13-20  of patent no. 10771943, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12 and 13-20  of patent 10771943 discloses similar scope of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gharout et al. (Pub. No. US 2020/0389439 A1; filed on April 04, 2018; hereinafter Gharout) in view of Park et al. (Pub. No. US 2019/0208405 A1; filed on September 11, 2017; hereinafter Park).
Regarding claim 1, Gharout discloses a method of provisioning a mobile device configured to communicate on a mobile communications network operated by a mobile network operator, the method comprising: determining, by the mobile device in communication with the mobile network operator, a data plan for accessing the mobile communications network operated by the mobile network operator;  (See ¶0064, “Command relating to an access profile” is understood to mean a command comprising code instructions intended to be executed on the security module 101. For example, the command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator) generating, by the mobile device, a temporary EID (TEID) based on an indicator of a hash generated using a hash algorithm; (See ¶0070, the anonymous identifier generation request and derives an anonymous identifier TEID from its physical EID identifier. To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier; The one-way function ƒ is for example a hash function) sending, by the mobile (See ¶0073, sending a request, the operator server 11 sends, to the data preparation server 12, a preparation request that comprises the anonymous identifier TEID and the information necessary to prepare the command relating to the profile for accessing the network.) wherein the TEID is stored in a data store and an eSIM profile for the mobile device is associated the TEID; (See ¶0064, eSIM, of eUICC (for embedded universal integrated circuit card) type; the local profile manager 103 is located in the security module 101; See ¶0071, The received anonymous identifier TEID is stored by the local profile manager 103 in a storage; See ¶0088, a security module 101, for example an eUICC module) receiving, by the mobile device from the mobile network operator, an activation code associated with the data plan; (See ¶0074, the data preparation server 12 prepares the command relating to the access profile and that is adapted to the mobile equipment 10. “Prepare the command” means generating a software module comprising a set of code instructions intended to be executed on the security module of the UE) sending, by the mobile device to an eSIM server indicated by the activation code, the device's EID; (See ¶0072, the generated anonymous identifier TEID and the command relating to the profile for accessing the network selected by the user in initial step E0; See ¶0081, security module 101 sends the random r used to calculate the anonymous identifier TEID of the module 101 in generation step E5, and possibly its physical EID identifier, to the data preparation server 12) and receiving, by the mobile device, subscription credentials for accessing the mobile communications network operated by the mobile network operator in accordance with the data plan, (See ¶0064, the command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator; See ¶0095, The second reception means are designed to implement step E17 of the method for obtaining a profile for accessing the network as described above.) the subscription credentials provided based in part on a verification of the hash (Abstract: receiving, from the second server, the command when a verification by the second server that the anonymous identifier of the security module has been computed on the basis of the received physical identifier and of the random variable is positive;) contained in the TEID stored in the data store to a hash generated using information contained in the stored TEID and the device's EID. (See ¶0070, the anonymous identifier generation request and derives an anonymous identifier TEID from its physical EID identifier. To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier; The one-way function ƒ is for example a hash function)
However, Gharout fails to receiving, by the mobile device from the mobile network operator, an activation code associated with the data plan; sending, by the mobile device to an eSIM server indicated by the activation code, the device's EID; 
Park discloses receiving, by the mobile device from the mobile network operator, an activation code associated with the data plan; (2019/02808405 a1- See ¶0017, determining whether the profile download request of the terminal 100 is valid may be included in the activation code; See ¶0116, the SM-DP+ 210 may provide the activation code to the MNO server 300 in response to the activation code request. In operation 509, the MNO server 300 may provide the activation code to the terminal 100; See ¶0124, the terminal 100 may access the network with the same number as an old number using the profile of the eUICC 130; interpreted the activation code is received from the server and used to gain a profile which can be used to access the network) sending, by the mobile device to an eSIM server indicated by the activation code, the device's EID; (See ¶0117, request of the terminal 100 is valid may be included in the activation code; an EID of the eUICC; See ¶0118, the terminal 100 may transmit the activation code together with information of the terminal 100 to the SM-DP+ server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the 
Regarding claims 2 and 11, Gharout discloses the indicator comprises the hash algorithm and a nonce, (See ¶0070, To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r; The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm); interpreted the EID and r random number is the indicator) and the hash is further generated based on the indicator, nonce, and EID of the mobile device. (See ¶0070, it calculates: TEID=ƒ(EID, r); The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm); interpreted the EID and r random number and algorithm is used to generated the hash)
Regarding claim 3, Gharout fails to discloses the activation code identifies a SIM profile to be obtained from the mobile network operator.
Park discloses the activation code identifies a SIM profile to be obtained from the mobile network operator. (See ¶0113, generating an activation code may be included in the profile request transmitted from the terminal 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the activation code is associated with an profile. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Regarding claims 4 and 10, Gharout discloses the TEID is a concatenation of the hash algorithm indicator, nonce, and the generated hash. (See ¶0070, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r); one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm))
(See ¶0081, receiving the EID; See ¶0082, calculation and checking step E16, the preparation server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15. The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14.)
Regarding claim 6, Gharout discloses the devices EID is sent by the mobile to the eSIM service over a secure communications channel. (See ¶0079,  the local profile manager 103 of the mobile equipment 10 connects securely to the data preparation server 12, the address of which was provided thereto in the previous step. The connection is for example in accordance with the TLS (for Transport Layer Security) protocol; See ¶0081, security module 101 sends the random r used to calculate the anonymous identifier TEID of the module 101 in generation step E5, and possibly its physical EID identifier, to the data preparation server 12)
Regarding claim 7, Gharout  discloses a computing device comprising: a memory storing thereon instructions that when executed by a processor of the computing device, (See ¶0105, a processing unit 121, or CPU, intended to load instructions into memory, to execute them and to perform operations; [0107] a set of memories, including a volatile memory 122, or RAM used to execute code instructions, store variables, etc., and an EEPROM storage memory 123) cause the computing device to perform operations comprising: receiving an EID associated with a mobile device (See ¶0081, sending of proof step E15, the security module 101 sends the random r used to calculate the anonymous identifier TEID of the module 101 in generation step E5, and possibly its physical EID identifier, to the data preparation server 12) and eSIM profile for the mobile device that is associated with a temporary EID (TEID), (See ¶0081, Moreover, this sending is also proof, for the data preparation server 12, that the temporary identifier TEID for which the command relating to the access profile has been prepared corresponds to the physical EID identifier of the security module 101 that is requesting the command) wherein the eSIM profile is associated with a data plan for the mobile device for accessing a mobile network operated by a mobile network operator: (See ¶0081, this sending is also proof, for the data preparation server 12, that the temporary identifier TEID for which the command relating to the access profile has been prepared corresponds to the physical EID identifier of the security module 101 that is requesting the command) accessing, from a data store, the TEID (See ¶0079, The local profile manager 103 provides the temporary identifier TEID of the security module 101 to the data preparation server 12; See ¶0105, a set of memories, including a volatile memory 122, or RAM used to execute code instructions, store variables, etc., and an EEPROM storage memory 123. In particular, the storage memory 123 is designed to store a software module for providing a command relating to a profile for accessing the network that comprises code instructions for implementing those steps of the method for obtaining a command relating to an access profile that are implemented by the server 12; interpreted the server stores the TEID it receives from the mobile device) wherein the TEID is generated based on an indicator of a hash generated using a hash algorithm: (See ¶0070, he one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm); See ¶0082, data preparation server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15.) generating a hash using the indicator contained in the stored TEID and the received EID of the mobile device; (See ¶0082, discovery server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15.) verifying that the generated hash matches the hash contained in the TEID accessed from the data store; (See ¶0082, The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14. See ¶0105, a set of memories, including a volatile memory 122, or RAM used to execute code instructions, store variables, etc., and an EEPROM storage memory 123. In particular, the storage memory 123 is designed to store a software module for providing a command relating to a profile for accessing the network that comprises code instructions for implementing those steps of the method for obtaining a command relating to an access profile that are implemented by the server 12; interpreted the server stores the TEID it receives from the mobile device) and based on the verifying, sending, to the mobile device, subscription credentials for accessing the mobile network in accordance with the data plan. (See ¶0083, in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17. The data preparation server 12 is assured that it is delivering the command that it has prepared to the security module 101 for which it was requested by the operator server 11 in step E8 of sending a preparation request; See ¶0064, command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator)
	However, Gharout fails to disclose an activation code associated with an eSIM profile 
Park disclose an activation code associated with an eSIM profile (See ¶0118, the terminal 100 may transmit the activation code together with information of the terminal 100, event information, or the like to the SM-DP+ server 210. In an embodiment, the event information may include information indicating whether an event requested by the terminal 100 is profile download)

Regarding claim 8, Gharout fails to disclose the computing device is an SM-DP+ server, the location of which is included in the activation code.
Park discloses computing device is an SM-DP+ server, the location of which is included in the activation code. (See ¶0117, URL information of the SM-DP+; the like may be included in the activation code.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the activation code is associated with an profile. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Regarding claim 9, Gharout fails to disclose the activation code identifies the subscription credentials to be sent to the mobile device.
Park discloses the activation code identifies the subscription credentials to be sent to the mobile device. (See ¶0113, Personal information, information (e.g., an IMEI, an EID (optional), or the like) of the terminal 100, information of the UICC 120 (e.g., a SIM type (e.g., an ISIM, USIM, or the like) corresponding to the UICC 120, an ICCID, an MSISDN, an IMSI, or the like) for generating an activation code may be included in the profile request transmitted from the terminal 100; See ¶0116, SM-DP+ 210 may provide the activation code to the MNO server 300 in response to the activation code request. In operation 509, the MNO server 300 may provide the activation code to the terminal 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the .
Claims 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gharout et al. (Pub. No. US 2020/0389439 A1; hereinafter gharout) in view of Guday et al. (Pub. No. US 2013/0196621 A1; hereinafter Guday).
Regarding claim 12, Gharout discloses a method of provisioning a mobile device configured to communicate on a mobile communications network operated by a mobile network operator, the method comprising:  generating, by the mobile device, a temporary EID (TEID) based on an indicator of a hash generated using the hash algorithm; (See ¶0070, To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r).) sending, by the mobile device to the mobile network operator, the TEID to identify the mobile device in lieu of using the device's EID, (See ¶0079, The local profile manager 103 provides the temporary identifier TEID of the security module 101 to the data preparation server 12 in order to recover the command relating to the access profile) wherein the TEID is stored in a data store (See ¶0077, the local profile manager 103 sends a request to obtain information relating to one or more events regarding the security module to the discovery server 13. The information obtainment request comprises the anonymous identifier TEID that the local profile manager 103 stored in reception and storage step E7) sending, by the mobile device to an eSIM server, the device's EID; (See ¶0081, , the security module 101 sends the random r used to calculate the anonymous identifier TEID of the module 101 in generation step E5, and possibly its physical EID identifier, to the data preparation server 12) and receiving, by the mobile device via the secure communications channel, (See ¶0079, the local profile manager 103 of the mobile equipment 10 connects securely to the data preparation server 12, the address of which was provided thereto in the previous step. The connection is for example in accordance with the TLS (for Transport Layer Security) protocol.)  subscription credentials for accessing the mobile communications network operated by the mobile network operator in accordance with the data plan, (See ¶0083, in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17. The data preparation server 12 is assured that it is delivering the command that it has prepared to the security module 101 for which it was requested by the operator server 11 in step E8 of sending a preparation request; See ¶0064, command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator) the subscription credentials provided based in part on: a verification of the hash contained in the TEID stored in the data store to a hash generated using the information contained in the stored TEID and the device's EID. (See ¶0070, To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r);See ¶0083, in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17. The data preparation server 12 is assured that it is delivering the command that it has prepared to the security module 101 for which it was requested by the operator server 11 in step E8 of sending a preparation request; See ¶0064, command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator)
	However, Gharout fails to disclose determining, by the mobile device in communication with the mobile network operator, a data plan for accessing the mobile communications network operated by the mobile network operator
	Guday discloses determining, by the mobile device in communication with the mobile network operator, (See ¶0053, the filter component 124 selects at least one of the data usage plans 116 and at least one of a plurality of network connections 130 available to the computing device at 210; See ¶0054, he filter component 124 selects one mobile operator 111 over the others based on the network transfer cost associated with the selected mobile operator 111) a data plan for accessing the mobile communications network operated by the mobile network operator; (See ¶0042, leverage the available data usage plans 116 to route network traffic over the network connections 130 using one or more of the SIMs)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify discloses to setup the connection to access the network to include selecting the right data plan for the networks. The motivation to combine is provide efficient routing of network data traffic over multiple networks using multiple data usage plans to manage data consumption (See ¶0012).
Regarding claim 13, Gharout discloses the subscription credentials are further provided based in part on: based on the TEID, determining that delivery of the subscription credentials for the mobile device is pending. (See ¶0082, The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14; See ¶0083, a first case (branch “ok” in FIG. 1) in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17)
Regarding claim 14, Gharout discloses determining that delivery of the subscription credentials for the mobile device is pending comprises: matching the TEID with stored TEIDs that are associated with pending subscription credentials. (See ¶0082, The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14; See ¶0083, a first case (branch “ok” in FIG. 1) in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17)
Regarding claim 16, Gharout discloses the indicator comprises the hash algorithm and a nonce, (See ¶0070, To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r; The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm); interpreted the EID and r random number is the indicator) and the hash is further generated based on the indicator, nonce, and EID of the mobile device. (See ¶0070, it calculates: TEID=ƒ(EID, r); The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm); interpreted the EID and r random number is used to generated the hash)
Regarding claim 17, Gharout discloses the TEID is a concatenation of the hash algorithm indicator, nonce, and the generated hash. (See ¶0070, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r); one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm))
Regarding claim 18, Gharout discloses the verification comprises generating a hash using the hash algorithm using the indicator, nonce, and the received EID. (See ¶0081, receiving the EID; See ¶0082, calculation and checking step E16, the preparation server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15. The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14.)
(See ¶0070, The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm).)
Regarding claim 20, Gharout discloses the subscription credentials are pre-arranged to be available for the mobile device. (See ¶0081, Moreover, this sending is also proof, for the data preparation server 12, that the temporary identifier TEID for which the command relating to the access profile has been prepared corresponds to the physical EID identifier of the security module 101 that is requesting the command; interpreted the profile has been prepared beforehand so its available to the mobile device)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gharout et al. (Pub. No. US 2020/0389439 A1; hereinafter gharout) in view of Guday et al. (Pub. No. US 2013/0196621 A1; hereinafter Guday) and further in view of Park et al. (Pub. No. US 2019/0208405 A1; filed on September 11, 2017; hereinafter Park).
Regarding claim 15, Gharout in view of Guday fails to disclose the eSIM server is an SM-DP+ server and a location of the eSIM server is provided by a discovery server.
Park discloses the eSIM server is an SM-DP+ server (See ¶0083, the SM-DP+ is an eSIM server) and a location of the eSIM server is provided by a discovery server. (See ¶0103-0104,¶0131, the event may be a push event received from an SM-DS 220; The event may include URL information of the eSIM server 200 the terminal should access to perform authentication and/or download a profile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by Gharout in view of Guday to include the location of the server is sent to the terminal. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (Pub. No. US 2014/0329502 A1)-  MNO system or the SM stores an eUICC certificate that can verify the identity of the eUICC, transfers the eUICC certificate to the MNO system or the SM in a provisioning or MNO changing process, verifies the identity of a corresponding eUICC using the received eUICC certificate, and encrypts and transfers a profile to the eUICC only if the verification is successful so that the eUICC may be verified during the provisioning or MNO changing processes.
Lee et al. (Pub. No. US 2016/0127132 A1)- Managing mobile communication subscriber information (profile), such as for remotely installing and uninstalling a profile onto a security module (Universal Integrated Circuit Card (UICC)) that is embedded inside a terminal and that is not attachable or detachable, thereby replacing UICC. Accordingly, the present invention relates to a method for a server installing a profile, wherein the method for the server installing the profile for a terminal having an embedded security module comprises the steps of: receiving from the terminal a profile installation request including an identifier of the terminal embedded security module; receiving an encrypted profile corresponding to the installation request; and transmitting to the terminal the encrypted profile.
Park et al. (Pub. No. US 2017/0064552 A1)- The communication method of the terminal includes transmitting a first message including information on a profile to be received from a profile provision server; receiving a second message including information indicating whether an encryption code input is required and a first modified encryption code; generating, when the first modified encryption code is successfully authenticated, a second modified encryption code; transmitting to the profile provision server a third message including information requesting to the profile provision server for the second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472